DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 1/24/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 1/24/2022 have been fully considered and they are persuasive.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 	With regards to Claim 1, the closest prior art of Greer teaches	An apparatus for performing a contact mechanics test in substrate, the apparatus comprising:	a stylus having at least two contact elements configured to engage with the substrate (See Para[0039] and Fig 5 Component 500 tension-modified indenter tip) having at least two contact elements (See Fig 7 Component 710 and 710), each contact element having a contact profile (See Para[0042]), the at least two contact elements spaced apart to define a stretch passage between the at least two contact elements (See Fig 5 and Fig 7 and See Para[0042] and See Para[0040] and [0042] The two tines are configured to apply a tension force to a test specimen having a dimension below 1 .mu.m.  The test specimen can be placed in tension when the test specimen is attached to a support, such as that in the apparatus shown in FIG. 1.  The exposed portion of surface 505 as seen from the bottom view in FIG. 6 is also useful for compression testing of a sample that can come in contact with surface 505)	However the prior art search fails to teach or make obvious 	a system configured to move the stylus laterally along a substrate surface as the at least two contact elements deform the substrate, the stylus configured to separate the substrate to form a ligament in the stretch passage when the substrate flows between the at least two contact elements and configured to induce tension in the ligament due to opposing forces of the at least two contact elements and the substrate to generate and preserve micromodifications in the substrate.	Examiner notes that the two contact elements are interpreted as side contact elements in Greer (See Fig 9-12)  These two side contact elements do not deform the substrate as claimed.	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.	Claims 2-16 are allowed due to their dependency of Claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863